                                John M. Naylor
                        1       Nevada Bar No. 5435
                        2       Jennifer L. Braster
                                Nevada Bar No. 9982
                        3       NAYLOR & BRASTER
                                1050 Indigo Drive, Suite 200
                        4       Las Vegas, NV 89145
                                (t) (702) 420-7000
                        5
                                (f) (702) 420-7001
                        6       jnaylor@nblawnv.com
                                jbraster@nblawnv.com
                        7
                                Attorneys for Defendants
                        8

                        9                                  UNITED STATES DISTRICT COURT

                      10                                          DISTRICT OF NEVADA

                      11
                                ALEX MANESSIS,                                   Case No. 2:18-cv-00286-GMN-GWF
                      12
                                                   Plaintiff,
                      13
                                       v.                                        STIPULATION AND ORDER TO DISMISS
                      14                                                                  WITH PREJUDICE
                                MIDLAND CREDIT MANAGEMENT,
                      15        INC., MIDLAND FUNDING, LLC, AND
                                ENCORE CAPITAL GROUP, INC.,
                      16
                                                   Defendants.
                      17

                      18

                      19              It is hereby stipulated by and between Plaintiff Alex Manessis, through his attorney Craig

                      20       K. Perry, Esq., and Defendants Midland Credit Management, Inc., Midland Funding, LLC, and

                      21       Encore Capital Group, Inc. through their attorney, John M. Naylor, Esq., that this action be
                      22
                               dismissed with prejudice, each party to bear their own fees and costs.
                      23
                               ///
                      24
                               ///
                      25
                               //
                      26

                      27       //

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                                      DATED this 2nd day of November 2018.
                         1

                         2
                                CRAIG K. PERRY & ASSOCIATES                  NAYLOR & BRASTER
                         3

                         4
                                By: /s/ Craig K. Perry                       By: /s/ John M. Naylor
                         5          Craig K. Perry, NSB No. 3786                 John M. Naylor, NSB No. 5435
                                    7854 W. Sahara Avenue                        1050 Indigo Drive, Suite 200
                         6          Las Vegas, NV 89117                          Las Vegas, NV 89145
                         7
                                Attorneys for Plaintiff                      Attorneys for Defendants
                         8
                                                                        ORDER
                         9
                                      IT IS ORDERED THAT the case is dismissed with prejudice, each party to bear its own
                      10
                               fees and costs.
                      11

                      12       IT IS SO ORDERED.
                      13       DATED this _____day
                                           2       of November, 2018.             _________________________________
                                                                                  Gloria M. Navarro, Chief Judge
                      14                                                          UNITED STATES DISTRICT COURT
                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                     2 of 3
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
